In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Spinner, J.), dated January 29, 2008, which denied his motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiff made a prima facie showing of entitlement to judgment as a matter of law by submitting the defendant driver’s deposition testimony that the accident occurred when the defendant driver exited a driveway and made a left turn across the plaintiffs lane of travel in violation of Vehicle and Traffic Law § 1143 (cf. Ferrara v Castro, 283 AD2d 392, 392-393 [2001]; Yasinosky v Lenio, 28 AD3d 652, 653 [2006]). In opposition, however, the defendants raised a triable issue of fact as to whether the defendant driver’s negligence, if any, was a substantial factor in causing the accident (cf. Gerdvil v Tarnowski, 43 AD3d 995, 995-996 [2007]). Accordingly, the Supreme Court properly denied the plaintiffs motion for summary judgment on the issue of liability. Spolzino, J.P., Covello, Angiolillo and Dickerson, JJ., concur.